Exhibit 10 (21)

 

AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT

 

as of February 13, 2012

 

wells fargo BANK, NATIONAL ASSOCIATION, as Agent

12 East 49th Street

New York, New York 10017

 

Ladies and Gentlemen:

 

Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association, in its capacity as agent (in such capacity, “Agent”)
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the Secured Parties (as defined in the Loan Agreement), the parties to the
Loan Agreement as lenders (individually, each a “Lender” and, collectively,
“Lenders”), American Biltrite Inc., a Delaware corporation (“ABI”), Ideal Tape
Co., Inc., a Delaware corporation (“Ideal Tape”), K&M Associates L.P., a Rhode
Island limited partnership (“K&M”; together with ABI and Ideal Tape, the “US
Borrowers”), American Biltrite (Canada) Ltd., a Canadian corporation (“Canadian
Borrower”; together with US Borrowers, the “Borrowers”), 425 Dexter Associates,
L.P., a Rhode Island limited partnership (“Dexter”), Ocean State Jewelry, Inc.,
a Rhode Island corporation (“Ocean State”), and Majestic Jewelry, Inc., a
Delaware corporation (“Majestic”), American Biltrite Far East, Inc., a Delaware
corporation (“Far East”; together with Dexter, Ocean State and Majestic, the “US
Guarantors”), have entered into certain financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to Borrowers as set forth in the Loan and Security Agreement,
dated as of June 30, 2009, by and among Agent, Lenders, Borrowers and Guarantors
(as defined in the Loan Agreement), as amended by Amendment No. 1 to Loan and
Security Agreement, dated as of July 15, 2009, Amendment No. 2 to Loan and
Security Agreement, dated as of March 15, 2010, Amendment No. 3 to Loan and
Security Agreement, dated as of May 27, 2011, Amendment No. 4 to Loan and
Security Agreement, dated as of November 22, 2011, and this Amendment No. 5 to
Loan and Security Agreement (“Amendment No.5”) (as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”), and the other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto, including, but not limited to, this
letter agreement (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”). Capitalized terms not otherwise defined herein shall
have the respective meanings ascribed thereto in the Loan Agreement.

Borrowers have requested that Agent and Lenders agree to amend the Loan
Agreement as set forth herein, and Agent and Lenders have agreed to accommodate
Borrowers’ request. The parties hereto wish to enter into this Amendment No. 5
to evidence and effectuate such amendments and certain other agreements relating
thereto, in each case subject to the terms and conditions and to the extent set
forth herein.

 

 

In consideration of the premises and covenants set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Interpretation. All capitalized terms used herein shall have the meanings
assigned thereto in the Loan Agreement and the other Financing Agreements,
unless otherwise defined herein.

2. Amendments to Loan Agreement.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:

“Amendment No. 5” shall mean Amendment No. 5 to Loan and Security Agreement,
dated as of February 13, 2012, by and among Borrowers, Guarantors, Agent and the
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

“Cash Dominion Event” shall mean either (a) an Event of Default shall exist or
have occurred and be continuing, or (b) Global Excess Availability shall have
fallen below $7,000,000.

 

“Control Notice” shall mean a written notice delivered by Agent pursuant to a
Deposit Account Control Agreement instructing the depository bank to comply with
instructions originated by Agent with respect to the deposit account that is
covered thereby without further consent of Borrowers.

 

“Quarterly Average Global Excess Availability” shall mean, for any calendar
quarter, the daily average of the aggregate amount of Global Excess Availability
for such calendar quarter.

 

(b) Applicable Margin. Effective June 30, 2012, the definition of “Applicable
Margin” as set forth in Section 1.7 of the Loan Agreement is hereby amended and
restated in its entirety as follows:

“1.7 “Applicable Margin” for each type of Loan shall mean, at any time:

 

(a) subject to clause (b) below, at any time, as to the Interest Rate for Base
Rate Loans and the Interest Rate for LIBOR Rate Loans, the applicable percentage
(on a per annum basis) set forth below if the Quarterly Average Global Excess
Availability for the immediately preceding calendar quarter is at or within the
amounts indicated for such percentage:

2

 

 

Tier Quarterly
Average Global
Excess
Availability Applicable Margin
for Revolving Loans which are Eurodollar Rate Loans Applicable Margin
for Revolving Loans which are Base
Rate Loans Applicable Margin for Term Loan
which is a Eurodollar Rate Loan Applicable Margin
for Term Loan
which is a Base
Rate Loan 1 Less than $6,000,000 3.25% 1.25% 3.75% 1.75% 2 Greater than or equal
to $6,000,000 and less than or equal to $12,000,000 3.00% 1.00% 3.50% 1.50% 3
Greater than $12,000,000 2.75% 0.75% 3.25% 1.25%

 

(b) Notwithstanding anything to the contrary set forth above, (i) the Applicable
Margin shall be calculated and established once each calendar quarter based upon
the Quarterly Average Global Excess Availability for the immediately preceding
calendar quarter and shall remain in effect until adjusted thereafter after the
end of such calendar quarter, (ii) each adjustment of the Applicable Margin
shall be effective as of the first day of a calendar quarter based on the
Quarterly Average Global Excess Availability for the immediately preceding
calendar quarter, and (iii) until the end of the fiscal quarter ending on
September 30, 2012, the Applicable Margin shall be the amount for Tier 2 set
forth above. In the event that at any time after the end of a calendar quarter
the Quarterly Average Global Excess Availability for such calendar quarter used
for the determination of the Applicable Margin was greater than the actual
amount of the Quarterly Average Global Excess Availability for such calendar
quarter, the Applicable Margin for such prior calendar quarter shall be adjusted
to the applicable percentage based on such actual Quarterly Average Global
Excess Availability and any additional interest for the applicable period as a
result of such recalculation shall be promptly paid to Agent. In the event that
at any time after the end of a calendar quarter the Quarterly Average Global
Excess Availability for such calendar quarter used for the determination of the
Applicable Margin was less than the actual amount of the Quarterly Average
Global Excess Availability, the Applicable Margin for such prior calendar
quarter shall be adjusted to the applicable percentage based on such actual
Quarterly Average Global Excess Availability and any reduction in interest for
the applicable period as a result of such recalculation shall be promptly
credited to the loan account of Borrowers. The foregoing shall not be construed
to limit the rights of Agent or Lenders with respect to the amount of interest
payable after a Default or Event of Default whether based on such recalculated
percentage or otherwise.”

3

 

(c) Financial Covenant Trigger Event. Effective June 30, 2012, the definition of
“Financial Covenant Trigger Event” as set forth in the Loan Agreement is hereby
amended and restated in its entirety as follows:

““Financial Covenant Trigger Event” shall mean if (a) Global Excess Availability
is less than $5,000,000 for any period of three (3) consecutive days, or (b) at
any time, Global Excess Availability is less than $3,000,000; provided, that,
any such Financial Covenant Trigger Event under clauses (a) and (b) shall cease
to exist to the extent that Global Excess Availability is greater than
$5,000,000 for thirty (30) consecutive days.”

 

(d) Inventory Loan Limit. Effective June 30, 2012, the definition of “Inventory
Loan Limit” as set forth in Section 1.105 of the Loan Agreement is hereby
amended and restated in its entirety as follows:

“1.105 “Inventory Loan Limit” shall mean (A) in the case of the Ideal Borrowing
Group, at any time, the amount equal to $6,000,000, (b) in the case of K&M, at
any time, the amount equal to $4,500,000, and (c) in the case of Canadian
Borrower, at any time, the amount equal to the US Dollar Equivalent of
$6,500,000.”

 

(e) Unused Line Fee. Effective June 30, 2012, Section 3.2(a) of the Loan
Agreement is hereby amended and restated in its entirety as follows:

“(a) Borrowers shall pay to Agent, for the account of Lenders, monthly an unused
line fee at a rate equal to one-half of one (0.50%) percent per annum calculated
upon the amount by which the US Revolving Loan Maximum Amount exceeds the
average daily principal balance of the outstanding Revolving Loans and Letters
of Credit during the immediately preceding month (or part thereof) while this
Agreement is in effect and for so long thereafter as any of the Obligations are
outstanding, which fee shall be payable on the first day of each month in
arrears.”

 

(f) Letter of Credit Fee. Effective June 30, 2012, Section 3.2(b) of the Loan
Agreement is hereby amended and restated in its entirety as follows:

“(b) In the case of letters of credit, Borrowers shall pay to Agent, for the
account of Lenders, a fee at a rate equal to the Applicable Margin with respect
to Revolving Loans which are Eurodollar Rate Loans per annum on the average
daily maximum amount available to be drawn under all of such Letters of Credit
for the immediately preceding month (or part thereof), payable in arrears as of
the first day of each succeeding month, computed for each day from the date of
issuance to the date of expiration; except, that, Borrowers shall pay, at
Agent’s option, without notice, such fee at a rate two (2%) percent greater than
the otherwise applicable rate on such average

4

 

daily maximum amount for: (i) the period from and after the date of termination
or non-renewal hereof until Lenders have received full and final payment of all
Obligations (notwithstanding entry of a judgment against any Borrower or
Guarantor) and (ii) the period from and after the date of the occurrence of an
Event of Default for so long as such Event of Default is continuing as
determined by Agent. Such letter of credit fees shall be calculated on the basis
of a three hundred sixty five (365) or three hundred sixty six (366), as
applicable, day year as to Letters of Credit denominated in Canadian Dollars and
a three hundred sixty (360) day year as to Letters of Credit denominated in US
Dollars, and in each case, actual days elapsed and the obligation of Borrowers
to pay such fee as set forth in this Section 3.2(b) shall survive the
termination of this Agreement or non-renewal of this Agreement. In addition to
the letter of credit fees provided above, Borrowers shall pay to Issuing Bank
for its own account (without sharing with Lenders) the letter of credit fronting
fee of one-eighth (0.125%) percent per annum and the other customary charges
from time to time of Issuing Bank with respect to the issuance, amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit.”

 

(g) Collection of Accounts. Effective June 30, 2012, Section 6.3(a) of the Loan
Agreement is hereby amended and restated in its entirety as follows:

“(a) Borrowers shall establish and maintain, at their expense, blocked accounts
or lockboxes and related blocked accounts (in either case, “Blocked Accounts”),
as Agent may specify, with such banks as are acceptable to Agent into which
Borrowers shall promptly deposit and direct their respective account debtors to
directly remit all payments on Receivables and all payments constituting
proceeds of Inventory or other Collateral in the identical form in which such
payments are made, whether by cash, check or other manner. Borrowers shall
deliver, or cause to be delivered to Agent a Deposit Account Control Agreement
duly authorized, executed and delivered by each bank where a Blocked Account is
maintained as provided in Section 5.2 hereof or at any time and from time to
time Agent may become the bank’s customer with respect to any of the Blocked
Accounts and promptly upon Agent’s request, Borrowers shall execute and deliver
such agreements and documents as Agent may require in connection therewith. Upon
the occurrence and during the continuance of a Cash Dominion Event, Agent may
deliver a Control Notice to the depository bank at which the Blocked Account is
maintained. Each Borrower and Guarantor agrees that all payments made to such
Blocked Accounts or other funds received and collected by Agent or any Lender,
whether in respect of the Receivables, as proceeds of Inventory or other
Collateral or otherwise shall be treated as payments to Agent and Lenders in
respect of the Obligations and therefore shall constitute the property of Agent
and Lenders to the extent of the then outstanding Obligations; except, that, no
Deposit Account Control Agreement shall be required with respect to any Excluded
Account.”

5

 



(h) Minimum EBITDA. Effective June 30, 2012, Section 9.17(b) of the Loan
Agreement is hereby amended and restated in its entirety as follows:



“(b) [Reserved.]”

 

(i) Term. Effective June 30, 2012, Section 13.1(a) of the Loan Agreement is
hereby amended and restated in its entirety as follows:

“(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on June 30, 2015 (the “Maturity Date”). In
addition, Administrative Borrower (on behalf of Borrowers) may terminate this
Agreement at any time upon thirty (30) days prior written notice to Agent (which
notice shall be irrevocable) and Agent may, at its option, and shall at the
direction of Required Lenders, terminate this Agreement at any time on or after
an Event of Default. Upon the Maturity Date or any other effective date of
termination of the Financing Agreements, Borrowers shall pay to Agent all
outstanding and unpaid Obligations and shall furnish cash collateral to Agent
(or at Agent’s option, a letter of credit issued for the account of Borrowers
and at Borrowers’ expense, in form and substance satisfactory to Agent, by an
issuer acceptable to Agent and payable to Agent as beneficiary) in such amounts
as Agent determines are reasonably necessary to secure Agent, Lenders and
Issuing Bank from loss, cost, damage or expense, including attorneys’ fees and
expenses, in connection with any contingent Obligations, including issued and
outstanding Letter of Credit Obligations and checks or other payments
provisionally credited to the Obligations and/or as to which Agent or any Lender
has not yet received final and indefeasible payment and any continuing
obligations of Agent or any Lender pursuant to any Deposit Account Control
Agreement and for any of the Obligations arising under or in connection with any
Bank Products in such amounts as the Bank Product Provider providing such Bank
Products may require (unless such Obligations arising under or in connection
with any Bank Products are paid in full in cash and terminated in a manner
satisfactory to such Bank Product Provider). The amount of such cash collateral
(or letter of credit, as Agent may determine) as to any Letter of Credit
Obligations shall be in the amount equal to one hundred five (105%) percent of
the amount of the Letter of Credit Obligations plus the amount of any fees and
expenses payable in connection therewith through the end of the latest
expiration date of the Letters of Credit giving rise to such Letter of Credit
Obligations. Such payments in respect of the Obligations and cash collateral
shall be remitted by wire transfer in Federal funds to the Agent Payment Account
or such other bank account of Agent, as Agent may, in its discretion, designate
in writing to Administrative Borrower for such purpose. Interest shall be due
until and including the next Business Day, if the amounts so paid by Borrowers
to the Agent Payment Account or other bank account designated by Agent are
received in such bank account later than 12:00 noon New York City time.”

6

 



(j) Early Termination Fee. Effective June 30, 2012, Section 13.1(c) of the Loan
Agreement is hereby amended and restated in its entirety as follows:



“(c) If for any reason this Agreement is terminated prior to the Maturity Date,
in view of the impracticality and extreme difficulty of ascertaining actual
damages and by mutual agreement of the parties as to a reasonable calculation of
Agent’s and each Lender’s lost profits as a result thereof, Borrowers agree to
pay to Agent, for the benefit of Lenders, upon the effective date of such
termination, an early termination fee in the amount equal to:

 

Amount Period (i)  0.50% of Maximum Credit From and after June 30, 2012 to
and including the Maturity Date.

 

Such early termination fee shall be presumed to be the amount of damages
sustained by Agent and Lenders as a result of such early termination and
Borrowers and Guarantors agree that it is reasonable under the circumstances
currently existing (including, but not limited to, the borrowings that are
reasonably expected by Borrowers hereunder and the interest, fees and other
charges that are reasonably expected to be received by Agent and Lenders
pursuant to the Credit Facility). In addition, Agent and Lenders shall be
entitled to such early termination fee upon the occurrence of any Event of
Default described in Sections 10.1(g) and 10.1(h) hereof, even if Agent and
Lenders do not exercise the right to terminate this Agreement, but elect, at
their option, to provide financing to any Borrower or permit the use of cash
collateral under the United States Bankruptcy Code. The early termination fee
provided for in this Section 13.1 shall be deemed included in the Obligations.”

 

3. Amendment Fee. In addition to any other fees payable under the Loan
Agreement, in consideration of the loans and advances as provided for hereunder,
Borrowers shall pay to Agent in immediately available funds an amendment fee in
the amount of $275,000. The amendment fee shall be fully earned and payable as
of the date hereof. Such fee may be charged by Agent to any loan account of
Borrowers.

7

 





4. Conditions Precedent. This Amendment No. 5 shall not be effective until each
of the following conditions precedent is satisfied in a manner reasonably
satisfactory to Agent:

(a) the receipt by Agent of this Amendment No. 5, duly authorized and executed
by Borrowers and Guarantors;

(b) the receipt by Agent of Deposit Account Control Agreements, duly authorized
and executed by Borrowers, Agent and Wells Fargo Bank, National Association,
with respect to the existing deposit accounts of Borrowers;

(c) the receipt by Agent of the amendment fee set forth in Section 3 above; and

(d) immediately prior, and immediately after giving affect to the amendments and
agreements set forth herein, there shall exist no Event of Default or event or
condition which, with the giving of notice, passage of time, or both, would
constitute an Event of Default.

5. Effect of this Amendment No. 5. This Amendment No. 5 constitutes the entire
agreement of the parties with respect to the subject matter hereof and thereof,
and supersedes all prior oral or written communications, memoranda, proposals,
negotiations, discussions, term sheets and commitments with respect to the
subject matter hereof and thereof. Except as expressly amended and waived
pursuant hereto, no other changes or modifications or waivers to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof. To the extent that any provision
of the Loan Agreement or any of the other Financing Agreements are inconsistent
with the provisions of this Amendment, the provisions of this Amendment shall
control.

6. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment No. 5.

7. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

8. Binding Effect. This Amendment No. 5 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

8

 



9. Counterparts. This Amendment No. 5 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 5, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 5 by telecopier or other electronic method of transmission shall
have the same force and effect as delivery of an original executed counterpart
of this Amendment No. 5. Any party delivering an executed counterpart of this
Amendment No. 5 by telecopier or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment No. 5, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 5 as to such
party or any other party.

 

[remainder of page intentionally left blank]

 

9

 

IN WITNESS hereof, the parties have executed and delivered this Amendment No. 5
as of the day and year first above written.

 

U.S. BORROWERS

 

CANADIAN BORROWER

AMERICAN BILTRITE INC.

 

By:       /s/ Howard N. Feist III
Name:  Howard N. Feist
Title:    Vice President

 

AMERICAN BILTRITE (CANADA) LTD.

 

By:       /s/ Yves Massariol
Name:  Yves Massariol
Title:    Vice President

 

IDEAL TAPE CO., INC.

 

By:       /s/ Howard N. Feist III
Name:  Howard N. Feist
Title:    Vice President

 

 

K&M ASSOCIATES L.P.

 

By:       /s/ Howard N. Feist III
Name:  Howard N. Feist
Title:    Vice President

 

By: AIMPAR, Inc., its General Partner

 

    [SIGNATURES CONTINUED ON NEXT PAGE]

 

[Signature Page to Amendment No. 5 to LSA]

 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]      

U.S. GUARANTORS

 

 

425 Dexter Associates, L.P.

 

By: AIMPAR, Inc., its General Partner

 

By:       /s/ Howard N. Feist III
Name:  Howard N. Feist
Title:    Vice President

 

     

OCEAN STATE JEWELRY, INC.

 

By:       /s/ Howard N. Feist III
Name:  Howard N. Feist
Title:    Vice President

 

     

American biltrite far east, INC.

 

By:       /s/ Howard N. Feist III
Name:  Howard N. Feist
Title:    Vice President

 

     

MAJESTIC JEWELRY, INC.

 

By:       /s/ Howard N. Feist III
Name:  Howard N. Feist
Title:    Vice President

 

 

      [SIGNATURES CONTINUED ON NEXT PAGE]

 

[Signature Page to Amendment No. 5 to LSA]

 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]       ACCEPTED AND AGREED:      

aGENT:

 

 

Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association

 

By:       /s/Steven Walfisch
Name:  Steven Walfisch
Title:    AVP

 

 

ISSUING BANK:

 

 

Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association

 

By:       /s/Steven Walfisch
Name:  Steven Walfisch
Title:    AVP

 

 

lENDERS:

 

Wells Fargo Bank, National Association, successor by merger to Wachovia Bank,
National Association

 

By:       /s/Steven Walfisch
Name:  Steven Walfisch
Title:    AVP

 

 

Wells Fargo Capital Finance Corporation Canada, successor in interest to
Wachovia Capital Finance Corporation (Canada)

 

By:       /s/Dominic Cosentino
Name:  Dominic Cosentino

Title:    Vice President

 

     

 



[Signature Page to Amendment No. 5 to LSA]

 



